Exhibit 10.1



SONOSITE, INC.

2005 STOCK INCENTIVE PLAN

ARTICLE I – GENERAL PLAN ADMINISTRATION

1.                Purposes of the Plan.

                The purpose of this Plan is to encourage ownership in SonoSite,
Inc., a Washington corporation (the “Company”), by key personnel whose long-term
employment or other service relationship with the Company is considered
essential to the Company's continued progress and, thereby, encourage recipients
to act in the shareholders’ interest and share in the Company's success.

2.                Definitions.

                As used herein, the following definitions shall apply:

(a)  “Administrator” means the Board, any Committees or such delegates as shall
be administering the Plan in accordance with Article I, Section 4 of the Plan.

(b)  “Affiliate” means any entity that is directly or indirectly controlled by
the Company or any entity in which the Company has a significant ownership
interest as determined by the Administrator.

(c)  “Applicable Laws” means the requirements relating to the administration of
stock option and stock award plans under U.S. federal and state laws, any stock
exchange or quotation system on which the Company has listed or submitted for
quotation the Common Stock to the extent provided under the terms of the
Company's agreement with such exchange or quotation system and, with respect to
Awards subject to the laws of any foreign jurisdiction where Awards are, or will
be, granted under the Plan, the laws of such jurisdiction.

(d)  “Award” means a Cash Award, Stock Award or Option granted in accordance
with the terms of the Plan.

(e)  “Awardee” means an Employee, Consultant or Director of the Company or any
Affiliate who has been granted an Award under Article II of the Plan.

(f)  “Award Agreement” means a Cash Award Agreement, Stock Award Agreement
and/or Option Agreement, which may be in written or electronic format, in such
form and with such terms and conditions as may be specified by the
Administrator, evidencing the terms and conditions of an individual Award. Each
Award Agreement is subject to the terms and conditions of the Plan.

(g)  “Board” means the Board of Directors of the Company.

(h)  “Cash Award” means a bonus opportunity awarded under Article II, Section 6
pursuant to which an Awardee may become entitled to receive an amount based on
the satisfaction of such performance criteria as are specified in the agreement
or other documents evidencing the Award (the “Cash Award Agreement”).

(i)  “Change in Control” means any of the following, unless the Administrator
provides otherwise:

i.  any merger or consolidation in which the Company shall not be the surviving
entity (or survives only as a subsidiary of another entity whose shareholders
did not own all or substantially all of the Common Stock in substantially the
same proportions as immediately prior to such transaction),

ii.  the sale of all or substantially all of the Company's assets to any other
person or entity (other than a wholly-owned subsidiary),

iii.  the acquisition of beneficial ownership of a controlling interest
(including, without limitation, power to vote) the outstanding shares of Common
Stock by any person or entity (including a “group” as defined by or under
Section 13(d)(3) of the Exchange Act),

iv.  the dissolution or liquidation of the Company,

v.  a contested election of Directors, as a result of which or in connection
with which the persons who were Directors before such election or their nominees
(the “Incumbent Directors”) cease to constitute a majority of the Board;
provided however that if the election, or nomination for election by the
Company’s shareholders, of any new director was approved by a vote of at least
fifty percent (50%) of the Incumbent Directors, such new Director shall be
considered as an Incumbent Director, or

vi.  any other event specified by the Board or a Committee, regardless of
whether at the time an Award is granted or thereafter.

(j)  “Code” means the United States Internal Revenue Code of 1986, as amended.

(k)  “Committee” means the Compensation Committee of the Board or a committee of
Directors appointed by the Board in accordance with Article I, Section 4 of the
Plan.

(l)  “Common Stock” means the common stock of the Company.

(m)  “Company” means SonoSite, Inc., a Washington corporation, or its successor.

(n)  “Consultant” means any person engaged by the Company or any Affiliate to
render services to such entity as an advisor or consultant.

(o)  “Conversion Award” has the meaning set forth in Article I, Section 4(b)(xi)
of the Plan.

(p)  “Director” means a member of the Board.

(q)  “Employee” means a regular, active employee of the Company or any
Affiliate, including an Officer and/or Director. The Administrator shall
determine whether or not the chairman of the Board qualifies as an Employee.
Within the limitations of Applicable Law, the Administrator shall have the
discretion to determine the effect upon an Award and upon an individual's status
as an Employee in the case of (i) any individual who is classified by the
Company or its Affiliate as leased from or otherwise employed by a third party
or as intermittent or temporary, even if any such classification is changed
retroactively as a result of an audit, litigation or otherwise, (ii) any leave
of absence approved by the Company or an Affiliate, (iii) any transfer between
locations of employment with the Company or an Affiliate or between the Company
and any Affiliate or between any Affiliates, (iv) any change in the Awardee's
status from an employee to a Consultant or Director, and (v) at the request of
the Company or an Affiliate an employee becomes employed by any partnership,
joint venture or corporation not meeting the requirements of an Affiliate in
which the Company or an Affiliate is a party.

(r)  “Exchange Act”  means the United States Securities Exchange Act of 1934, as
amended.

(s)  “Fair Market Value”  means, unless the Administrator determines otherwise,
as of any date, the average of the highest and lowest quoted sales prices for
such Common Stock as of such date (or if no sales were reported on such date,
the average on the last preceding day on which a sale was made), as reported in
such source as the Administrator shall determine.

(t)  “Grant Date” means the date upon which an Award is granted to an Awardee
pursuant to this Plan.

(u)  “Incentive Stock Option”  means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

(v)  “Nasdaq” means the Nasdaq National Market.

(w)  “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(x)  “Officer”  means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

(y)  “Option” means a right granted under Article II, Section 2 to purchase a
number of Shares at such exercise price, at such times, and on such other terms
and conditions as are specified in the agreement or other documents evidencing
the Option (the “Option Agreement”). Both Options intended to qualify as
Incentive Stock Options and Nonstatutory Stock Options may be granted under the
Plan.

(z)  “Plan”  means this 2005 Stock Incentive Plan.

(aa)  “Qualifying Performance Criteria” shall have the meaning set forth in
Article II, Section 7(b) of the Plan.

(bb)  “Share” means a share of the Common Stock, as adjusted in accordance with
Article I, Section 7 of the Plan.

(cc)  “Stock Award” means an award or issuance of Shares or Stock Units made
under Article II of the Plan, the grant, issuance, retention, vesting and/or
transferability of which is subject during specified periods of time to such
conditions (including continued employment or performance conditions) and terms
as are expressed in the agreement or other documents evidencing the Award (the
“Stock Award Agreement”).

(dd)  “Stock Unit” means a bookkeeping entry representing an amount equivalent
to the Fair Market Value of one Share, payable in cash, property or Shares.
Stock Units represent an unfunded and unsecured obligation of the Company,
except as otherwise provided for by the Administrator.

(ee)  “Subsidiary”  means any company (other than the Company) in an unbroken
chain of companies beginning with the Company, provided each company in the
unbroken chain (other than the Company) owns, at the time of determination,
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other companies in such chain.

(ff)  “Termination of Employment” shall mean ceasing to be an Employee,
Consultant or Director, as determined in the sole discretion of the
Administrator. However, for Incentive Stock Option purposes, Termination of
Employment will occur when the Awardee ceases to be an employee (as determined
in accordance with Section 3401(c) of the Code and the regulations promulgated
thereunder) of the Company or one of its Subsidiaries. The Administrator shall
determine whether any corporate transaction, such as a sale or spin-off of a
division or business unit, or a joint venture, shall be deemed to result in a
Termination of Employment.

(gg)  “Total and Permanent Disability” shall have the meaning set forth in
Section 22(e)(3) of the Code.

3.             Stock Subject to the Plan.

(a)  Aggregate Limits. Subject to the provisions of Article I, Section 7 of the
Plan, the aggregate number of Shares that may be issued pursuant to Awards
granted under Article II of the Plan is 1,300,000 Shares (the "Award Pool"). 
Shares subject to Awards that are cancelled, expire or are forfeited shall be
available for re-grant under the Plan.  If an Awardee pays the exercise or
purchase price of an Award through the tender of Shares, or if Shares are
tendered or withheld to satisfy any Company withholding obligations, the number
of Shares so tendered or withheld shall not become available for re-issuance
thereafter under the Plan.  In addition, for purposes of calculating the number
of Shares that remain available in the Award Pool, for each Share issued to an
Awardee pursuant an Option, one Share shall be deducted from the Award Pool, and
for each Share issued to an Awardee pursuant to a Stock Award, 1.65 Shares shall
be deducted from the Award Pool.  The Shares issued pursuant to the Plan may be
either Shares reacquired by the Company, including Shares purchased in the open
market, or authorized but unissued Shares. 

(b)  Code Section 162(m) Share Limit.  Subject to the provisions of Article I,
Section 7 of the Plan, the aggregate number of Shares subject to Awards granted
under Article II of this Plan during any calendar year to any one Awardee shall
not exceed 250,000, except that in connection with his or her first commencing
service with the Company or an Affiliate, an Awardee may be granted Awards
covering up to an additional 250,000 Shares during the year in which such
service commences. Notwithstanding anything to the contrary in the Plan, the
limitation set forth in this Article I, Section 3(b) shall be subject to
adjustment under Article I, Section 7 of the Plan only to the extent that such
adjustment will not affect the status of any Award intended to qualify as
“performance based compensation” under Code Section 162(m) or the ability to
grant or the qualification of Incentive Stock Options under the Plan.

4.                Administration of the Plan.

(a)  Procedures; Administrative Bodies.   The Plan shall be administered by the
Board, a Committee and/or their delegates.  To the extent that the Administrator
determines it to be desirable to qualify Awards granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, Awards to “covered employees” within the meaning of Section 162(m) of the
Code or Employees that the Committee determines may be “covered employees” in
the future shall be made by a Committee of two or more “outside directors”
within the meaning of Section 162(m) of the Code.  To the extent desirable to
qualify transactions hereunder as exempt under Rule 16b-3 promulgated under the
Exchange Act (“Rule 16b-3”), Awards to Officers and Directors shall be made by
the entire Board or a Committee of two or more “non-employee directors” within
the meaning of Rule 16b-3.  In addition, the Plan will be administered in a
manner that complies with any applicable Nasdaq or stock exchange listing
requirements.  The Board or a Committee may delegate to an authorized officer or
officers of the Company the power to approve Awards to persons eligible to
receive Awards under the Plan who are not (A) subject to Section 16 of the
Exchange Act or (B) at the time of such approval, “covered employees” under
Section 162(m) of the Code.  Except to the extent prohibited by Applicable Law,
the Administrator may delegate to one or more individuals the day-to-day
administration of the Plan and any of the functions assigned to it in this Plan.
Such delegation may be revoked at any time.

(b)  Powers of the Administrator.  Subject to the provisions of the Plan and, in
the case of a Committee or delegates acting as the Administrator, subject to the
specific duties delegated to such Committee or delegates, the Administrator
shall have the authority, in its discretion:

i.  to select the Employees, Consultants and Directors of the Company or its
Affiliates to whom Awards are to be granted hereunder;

ii.  to determine the number of shares of Common Stock or amount of cash to be
covered by each Award granted hereunder;

iii.  to determine the type of Award to be granted to the selected Employees,
Consultants and Directors;

iii.  to approve forms of Award Agreements for use under the Plan;

iv.  to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise and/or purchase price (if applicable), the time
or times when an Award may be exercised (which may or may not be based on
performance criteria), the vesting schedule, any vesting and/or exercisability
acceleration or waiver of forfeiture restrictions, the acceptable forms of
consideration, the term, and any restriction or limitation regarding any Award
or the Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine and may be established at
the time an Award is granted or thereafter;

v.  to correct administrative errors;

vi.  to construe and interpret the terms of the Plan (including sub-plans and
Plan addenda) and Awards granted pursuant to the Plan;

vii.  to adopt rules and procedures relating to the operation and administration
of the Plan to accommodate the specific requirements of local laws and
procedures. Without limiting the generality of the foregoing, the Administrator
is specifically authorized (A) to adopt the rules and procedures regarding the
conversion of local currency, withholding procedures and handling of stock
certificates which vary with local requirements and (B) to adopt sub-plans and
Plan addenda as the Administrator deems desirable, to accommodate foreign laws,
regulations and practice;

viii.  to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans and Plan addenda;

ix.  to modify or amend each Award, including, but not limited to, the
acceleration of vesting and/or exercisability, provided, however, that any such
amendment is subject to Article I, Section 8 of the Plan and, except as set
forth in that Section, may not impair any outstanding Award unless agreed to in
writing by the Awardee;

x.  to allow Awardees to satisfy withholding tax amounts by electing to have the
Company withhold from the Shares to be issued upon exercise of a Nonstatutory
Stock Option or vesting of a Stock Award that number of Shares having a Fair
Market Value equal to the amount required to be withheld. The Fair Market Value
of the Shares to be withheld shall be determined in such manner and on such date
that the Administrator shall determine or, in the absence of provision
otherwise, on the date that the amount of tax to be withheld is to be
determined. All elections by a Awardee to have Shares withheld for this purpose
shall be made in such form and under such conditions as the Administrator may
provide;

xi.  to authorize conversion or substitution under the Plan of any or all stock
options, stock appreciation rights or other stock awards held by service
providers of an entity acquired by the Company (the “Conversion Awards”). Any
conversion or substitution shall be effective as of the close of the merger,
acquisition or other transaction. The Conversion Awards may be Nonstatutory
Stock Options or Incentive Stock Options, as determined by the Administrator,
with respect to options granted by the acquired entity; provided, however, that
with respect to the conversion of stock appreciation rights in the acquired
entity, the Conversion Awards shall be Nonstatutory Stock Options. Unless
otherwise determined by the Administrator at the time of conversion or
substitution, all Conversion Awards shall have the same terms and conditions as
Awards generally granted by the Company under the Plan;

xii.  to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

xiii.  to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by an Awardee or other
subsequent transfers by the Awardee of any Shares issued as a result of or under
an Award, including without limitation,  (A) restrictions under an insider
trading policy and (B) restrictions as to the use of a specified brokerage firm
for such resales or other transfers;

xiv.  to provide, either at the time an Award is granted or by subsequent
action, that an Award shall contain as a term thereof, a right, either in tandem
with the other rights under the Award, without payment to the Company, a number
of Shares, cash or a combination thereof, the amount of which is determined by
reference to the value of the Award; and

xv.  to make all other determinations deemed necessary or advisable for
administering the Plan and any Award granted hereunder.

(c)  Effect of Administrator's Decision.  All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of any Award granted
hereunder, shall be final and binding on all Awardees and on all other persons.
The Administrator shall consider such factors as it deems relevant, in its sole
and absolute discretion, to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any officer or other employee of the Company and such attorneys, consultants and
accountants as it may select.

5.             Term of Plan.

                The Plan shall become effective upon its approval by
shareholders of the Company. It shall continue in effect for a term of ten
(10) years from the later of the date the Plan or any amendment to add shares to
the Plan is approved by shareholders of the Company unless terminated earlier
under Article I, Section 8 of the Plan.

6.             Term of Award.    

                The term of each Award shall be determined by the Administrator
and stated in the Award Agreement. In the case of an Option, the term shall be
seven (7) years from the Grant Date or such shorter term as may be provided in
the Award Agreement; provided that the term may be ten and one-half (10½) years
(or a shorter period) in the case of Options granted to Employees in certain
jurisdictions outside the United States as determined by the Administrator.

7.                 Adjustments upon Changes in Capitalization.    

(a)    Subject to any required action by the shareholders of the Company,
(i) the number and kind of Shares covered by each outstanding Award, (ii) the
price per Share subject to each such outstanding Award and (iii) the Share
limitations set forth in Article I, Section 3 of the Plan, shall be
proportionately adjusted for any increase or decrease in the number or kind of
issued shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Award.

(b)    In the event of the proposed dissolution or liquidation of the Company,
the Administrator shall notify each Awardee as soon as practicable prior to the
effective date of such proposed transaction.  To the extent it has not been
previously exercised or the Shares subject thereto issued to the Awardee and
unless otherwise determined by the Administrator, an Award will terminate
immediately prior to the consummation of such proposed transaction.

(c)    In the event there is a Change in Control of the Company, as determined
by the Board or a Committee, the Board or Committee may, in its discretion,
(i) provide for the assumption or substitution of, or adjustment to, each
outstanding Award; (ii) accelerate the vesting of Options and terminate any
restrictions on Cash Awards or Stock Awards; and/or (iii) provide for
termination of Awards as a result of the Change of Control on such terms and
conditions as it deems appropriate, including provide for the cancellation of
Awards for a cash payment to the Awardee.

8.                Amendment and Termination of the Plan.    

(a)  Amendment and Termination.  The Administrator may amend, alter or
discontinue the Plan or any Award Agreement, but any such amendment shall be
subject to approval of the shareholders of the Company in the manner and to the
extent required by Applicable Law. In addition, without limiting the foregoing,
unless approved by the shareholders of the Company, no such amendment shall be
made that would:

i.  materially increase the maximum number of Shares for which Awards may be
granted under the Plan, other than an increase pursuant to Article I, Section 7
of the Plan;

ii.  reduce the minimum exercise price for Options granted under the Plan;

iii.  result in a repricing of Options by (x) reducing the exercise price of
outstanding Options, or (y) canceling an outstanding Option held by an Awardee
and re-granting to the Awardee a new Option with a lower exercise price, in
either case other than in connection with a change in the Company's
capitalization pursuant to Article I, Section 7 of the Plan; or

iv.  change the class of persons eligible to receive Awards under the Plan.

(b)  Effect of Amendment or Termination.  No amendment, suspension or
termination of the Plan shall impair the rights of any Award, unless mutually
agreed otherwise between the Awardee, as applicable, and the Administrator,
which agreement must be in writing and signed by the Awardee, as applicable, and
the Company; provided further that the Administrator may amend an outstanding
Award in order to conform it to the Administrator's intent (in its sole
discretion) that such Award not be subject to Code Section 409A(a)(1)(B).  
Termination of the Plan shall not affect the Administrator's ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

(c)  Effect of the Plan on Other Arrangements.  Neither the adoption of the Plan
by the Board or a Committee nor the submission of the Plan to the shareholders
of the Company for approval shall be construed as creating any limitations on
the power of the Board or any Committee to adopt such other incentive
arrangements as it or they may deem desirable, including without limitation, the
granting of restricted stock or stock options otherwise than under the Plan, and
such arrangements may be either generally applicable or applicable only in
specific cases.   The value of Awards granted pursuant to the Plan will not be
included as compensation, earnings, salaries or other similar terms used when
calculating an Awardee's benefits under any employee benefit plan sponsored by
the Company or any Subsidiary except as such plan otherwise expressly provides. 

9.                Designation of Beneficiary.    

(a)  An Awardee may file a written designation of a beneficiary who is to
receive the Awardee's rights pursuant to Awardee's Award.  As an alternative,
Awardee may include his or her Awards in an omnibus beneficiary designation for
all benefits under the Plan.  To the extent that an Awardee has completed a
designation of beneficiary while employed with the Company, such beneficiary
designation shall remain in effect with respect to any Award hereunder until
changed by the Awardee to the extent enforceable under Applicable Law.

(b)  Such designation of beneficiary may be changed by the Awardee at any time
by written notice. In the event of the death of an Awardee and in the absence of
a beneficiary validly designated under the Plan who is living at the time of
such Awardee’s death, the Company shall allow the executor or administrator of
the estate of the Awardee to exercise the Award, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may allow the spouse or one or more dependents or relatives
of the Awardee to exercise the Award to the extent permissible under Applicable
Law or the Company, or if no spouse, dependent or relative is known to the
Company, then to such other person as the Company may designate.

10.          No Right to Awards or to Employment.    

                No person shall have any claim or right to be granted an Award
and the grant of any Award shall not be construed as giving an Awardee the right
to continue in the employ of the Company or its Affiliates. Further, the Company
and its Affiliates expressly reserve the right, at any time, to dismiss any
Employee, Consultant, Awardee at any time without liability or any claim under
the Plan, except as provided herein or in any Award Agreement entered into
hereunder.

11.          Legal Compliance.    

                Shares shall not be issued pursuant to the exercise of an Option
or Stock Award unless the exercise of such Option or Stock Award and the
issuance and delivery of such Shares shall comply with Applicable Laws and shall
be further subject to the approval of counsel for the Company with respect to
such compliance.

12.          Inability to Obtain Authority.    

                To the extent the Company is unable to or the Administrator
deems it infeasible to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company's counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, the Company shall be
relieved of any liability with respect to the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

13.                Reservation of Shares.

                The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.

14.                Notice.    

                Any written notice to the Company required by any provisions of
this Plan shall be addressed to the Secretary of the Company and shall be
effective when received.

15.                Governing Law; Interpretation of Plan and Awards.    

(a)  This Plan and all determinations made and actions taken pursuant hereto
shall be governed by the substantive laws, but not the choice of law rules, of
the state of Washington.

(b)  In the event that any provision of the Plan or any Award granted under the
Plan is declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of the terms of the Plan and/or Award shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

(c)  The section headings used in this Plan are solely for convenience of
reference, do not constitute a part of the Plan, and shall not shall affect its
meaning, construction or effect.

(d)  The terms of the Plan and any Award shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.

(e)  All questions arising under the Plan or under any Award shall be decided by
the Administrator in its total and absolute discretion. In the event the Awardee
believes that a decision by the Administrator with respect to such person was
arbitrary or capricious, the Awardee may request arbitration with respect to
such decision. The review by the arbitrator shall be limited to determining
whether the Administrator's decision was arbitrary or capricious. This
arbitration shall be the sole and exclusive review permitted of the
Administrator's decision, and the Awardee shall as a condition to the receipt of
an Award be deemed to explicitly waive any right to judicial review. 

(f)  Notice of demand for arbitration shall be made in writing to the
Administrator within thirty (30) days after the applicable decision by the
Administrator. The arbitrator shall be selected from amongst those members of
the Board who are neither Administrators nor Employees. If there are no such
members of the Board, the arbitrator shall be selected by the Board. The
arbitrator shall be an individual who is an attorney licensed to practice law in
the State of Washington. Such arbitrator shall be neutral within the meaning of
the Commercial Rules of Dispute Resolution of the American Arbitration
Association; provided, however, that the arbitration shall not be administered
by the American Arbitration Association. Any challenge to the neutrality of the
arbitrator shall be resolved by the arbitrator whose decision shall be final and
conclusive. The arbitration shall be administered and conducted by the
arbitrator pursuant to the Commercial Rules of Dispute Resolution of the
American Arbitration Association. The decision of the arbitrator on the issue(s)
presented for arbitration shall be final and conclusive and may be enforced in
any court of competent jurisdiction.  

16.                Limitation on Liability.    

                The Company and any Affiliate which is in existence or hereafter
comes into existence shall not be liable to an Awardee, an Employee or any other
persons as to:

(a)  The Non-Issuance of Shares.  The non-issuance or sale of Shares as to which
the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company's counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and

(b)  Tax Consequences.  Any tax consequence realized by any Awardee, Employee,
or other person due to the receipt, exercise or settlement of any Option, or
other Award granted hereunder.

17.                Unfunded Plan.    

                Insofar as it provides for Awards, the Plan shall be unfunded.
Although bookkeeping accounts may be established with respect to Awardees who
are granted Stock Awards under this Plan, any such accounts will be used merely
as a bookkeeping convenience. The Company shall not be required to segregate any
assets which may at any time be represented by Awards, nor shall this Plan be
construed as providing for such segregation, nor shall the Company nor the
Administrator be deemed to be a trustee of stock or cash to be awarded under the
Plan. Any liability of the Company to any Awardee with respect to an Award shall
be based solely upon any contractual obligations which may be created by the
Plan; no such obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. Neither the Company
nor the Administrator shall be required to give any security or bond for the
performance of any obligation which may be created by this Plan.

ARTICLE II – OPTIONS, STOCK AWARDS AND CASH AWARDS

1.                Eligibility.

Awards may be granted to Employees, Directors and Consultants of the Company or
any of its Affiliates.

2.             Options.

                The Administrator may grant an Option or provide for the grant
of an Option, either from time to time in the discretion of the Administrator or
automatically upon the occurrence of specified events, including, without
limitation, the achievement of performance goals, the satisfaction of an event
or condition within the control of the Awardee or within the control of others.

(a)  Option Agreement.  Each Option Agreement shall contain provisions regarding
(i) the number of Shares that may be issued upon exercise of the Option,
(ii) the type of Option, (iii) the exercise price of the Shares and the means of
payment for the Shares, (iv) the term of the Option, (v) such terms and
conditions on the vesting and/or exercisability of an Option as may be
determined from time to time by the Administrator, (vi) restrictions on the
transfer of the Option and forfeiture provisions and (vii) such further terms
and conditions, in each case not inconsistent with this Plan as may be
determined from time to time by the Administrator.

(b)  Exercise Price.  The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

i.  In the case of an Incentive Stock Option, the per Share exercise price shall
be no less than 100% of the Fair Market Value per Share on the Grant Date;
provided, however, that in the case of an Incentive Stock Option granted to an
Employee who on the Grant Date owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any
Subsidiary, the per Share exercise price shall be no less than 110% of the Fair
Market Value per Share on the Grant Date.

ii.  In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be no less than 100% of the Fair Market Value per Share on the Grant Date.

iii.  Notwithstanding the foregoing, at the Administrator's discretion,
Conversion Awards may be granted in substitution and/or conversion of options of
an acquired entity, with a per Share exercise price of less than 100% of the
Fair Market Value per Share on the date of such substitution and/or conversion.

(c)  No Option Repricings.  Other than in connection with a change in the
Company's capitalization (as described in Article I, Section 7(a) of the Plan),
the exercise price of an Option may not be reduced without shareholder approval,
as set forth above in Article I, Section 8(a)ii.

(d)  Vesting Period and Exercise Dates.    Options granted under this Plan shall
vest and/or be exercisable at such time and in such installments during the
period prior to the expiration of the Option's term as determined by the
Administrator. The Administrator shall have the right to make the timing of the
ability to exercise any Option granted under this Plan subject to continued
employment, the passage of time and/or such performance requirements as deemed
appropriate by the Administrator. At any time after the grant of an Option, the
Administrator may reduce or eliminate any restrictions surrounding any Awardee’s
right to exercise all or part of the Option.

(e)  Form of Consideration.    The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment,
either through the terms of the Option Agreement or at the time of exercise of
an Option. Acceptable forms of consideration may include:

i.  cash;

ii.  check or wire transfer (denominated in U.S. Dollars);

iii.  subject to any conditions or limitations established by the Administrator,
other Shares held by the Awardee which Shares shall have a Fair Market Value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised, provided that prior to the date on which
the Company becomes subject to FAS 123R, such Shares shall, in the case of
Shares acquired by the Awardee upon the exercise of an Option, have been owned
by the Awardee for more than six months on the date of surrender;

iv.  consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Administrator;

v.  such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws; or

                                vi.  any combination of the foregoing methods of
payment.

(f)  Effect of Termination of Employment on Options.    

i.  Generally.  Unless otherwise provided for by the Administrator, upon an
Awardee's Termination of Employment other than as a result of circumstances
described in Article II, Sections 2(f)(ii) and (iii) below, any outstanding
Option granted to such Awardee, whether vested or unvested, to the extent not
theretofore exercised, shall terminate immediately upon the Awardee's
Termination of Employment; provided, however, that the Administrator may in the
Option Agreement specify a period of time (but not beyond the expiration date of
the Option) following Termination of Employment during which the Awardee may
exercise the Option as to Shares that were vested and exercisable as of the date
of Termination of Employment.  To the extent such a period following Termination
of Employment is specified, the Option shall automatically terminate at the end
of such period to the extent the Awardee has not exercised it within such
period.

ii.  Disability of Awardee.  Unless otherwise provided for by the Administrator,
upon an Awardee's Termination of Employment as a result of the Awardee's
disability in accordance with the Company's or its Subsidiaries' policies, all
outstanding Options granted to such Awardee that were vested and exercisable as
of the date of the Awardee's Termination of Employment may be exercised by the
Awardee until one (1) year following Awardee's Termination of Employment as a
result of Awardee’s disability, including Total and Permanent Disability;
provided, however, that in no event shall an Option be exercisable after the
expiration date of such Option.  If the Awardee does not exercise such Option
within the time specified, the Option (to the extent not exercised) shall
automatically terminate.

iii.  Death of Awardee.  Unless otherwise provided for by the Administrator,
upon an Awardee's Termination of Employment as a result of the Awardee's death,
all outstanding Options granted to such Awardee that were vested and exercisable
as of the date of the Awardee's death may be exercised until the earlier of
(A) one (1) year following the Awardee's death or (B) the expiration of the term
of such Option. If an Option is held by the Awardee when he or she dies, the
Option may be exercised, to the extent the Option is vested and exercisable, by
the beneficiary designated by the Awardee (as provided in Article I, Section 9of
the Plan), the executor or administrator of the Awardee's estate or, if none, by
the person(s) entitled to exercise the Option under the Awardee's will or the
laws of descent or distribution. If the Option is not so exercised within the
time specified, such Option (to the extent not exercised) shall automatically
terminate.

iv.  Other Terminations of Employment.  The Administrator may provide in the
applicable Option Agreement for different treatment of Options upon Termination
of Employment of the Awardee than that specified above.

(g)  Leave of Absence.  The Administrator shall have the discretion to determine
whether and to what extent the vesting of Options shall be tolled during any
unpaid leave of absence; provided, however, that in the absence of such
determination, vesting of Options shall be tolled during any leave that is not a
leave required to be provided to the Awardee under Applicable Law.  In the event
of military leave, vesting shall toll during any unpaid portion of such leave,
provided that, upon an Awardee’s returning from military leave (under conditions
that would entitle him or her to protection upon such return under the Uniform
Services Employment and Reemployment Rights Act), he or she shall be given
vesting credit with respect to Options to the same extent as would have applied
had the Awardee continued to provide services to the Company throughout the
leave on the same terms as he or she was providing services immediately prior to
such leave.

(h)Other Terms.  Option Agreements evidencing Options shall contain such other
terms and conditions as the Administrator may determine and as shall be
consistent with the requirements of the Plan.

3.                Incentive Stock Option Limitations/Terms.    

(a)  Eligibility.  Only employees (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company or any of its Subsidiaries may be granted Incentive Stock Options.

(b)  $100,000 Limitation.  Notwithstanding the designation “Incentive Stock
Option” in an Option Agreement, if and to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Awardee during any calendar year (under
all plans of the Company and any of its Subsidiaries) exceeds U.S. $100,000,
such Options shall be treated as Nonstatutory Stock Options. For purposes of
this Section 3(b), Incentive Stock Options shall be taken into account in the
order in which they were granted. The Fair Market Value of the Shares shall be
determined as of the Grant Date.

(c)  Exercise Price.  The exercise price of Incentive Stock Option shall be as
specified in Article II, Section 2(b)i. above.

(d)  Transferability.  Incentive Stock Options may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than by
will or by the laws of descent or distribution.  The designation of a
beneficiary by an Awardee will not constitute a transfer.  An Incentive Stock
Option may be exercised, during the lifetime of the Awardee only by such
Awardee.

(e)  Term.  An Incentive Stock Option granted to an Employee who on the Grant
Date owns stock representing more than ten percent (10%) of the voting power of
all classes of stock of the Company or any Subsidiary shall have a term of no
more than five (5) years from the Grant Date.

4.             Exercise of Option.    

(a)  Procedure for Exercise; Rights as a Shareholder.    

i.  Any Option granted hereunder shall be exercisable according to the terms of
the Plan and at such times and under such conditions as determined by the
Administrator and set forth in the respective Option Agreement.

ii.  An Option shall be deemed exercised when the Company receives (A) written
or electronic notice of exercise (in accordance with the Option Agreement) from
the person entitled to exercise the Option; (B) full payment for the Shares with
respect to which the related Option is exercised; and (C) payment of all
applicable withholding taxes.

iii.  Shares issued upon exercise of an Option shall be issued in the name of
the Awardee or, if requested by the Awardee, in the name of the Awardee and his
or her spouse. Unless provided otherwise by the Administrator or pursuant to
this Plan, until the Shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
no right to vote or receive dividends or any other rights as a shareholder shall
exist with respect to the Shares subject to an Option, notwithstanding the
exercise of the Option.

iv.  The Company shall issue (or cause to be issued) such Shares as
administratively practicable after the Option is exercised. An Option may not be
exercised for a fraction of a Share.

5.             Stock Awards.    

(a)  Stock Award Agreement.    Each Stock Award Agreement shall contain
provisions regarding (i) the number of Shares subject to such Stock Award or a
formula for determining such number, (ii) the purchase price of the Shares, if
any, and the means of payment for the Shares, (iii) the performance criteria
(including Qualifying Performance Criteria), if any, and level of achievement
versus these criteria that shall determine the number of Shares granted, issued,
retainable and/or vested, (iv) such terms and conditions on the grant, issuance,
vesting and/or forfeiture of the Shares as may be determined from time to time
by the Administrator, (v) restrictions on the transferability of the Stock Award
and (vi) such further terms and conditions in each case not inconsistent with
this Plan as may be determined from time to time by the Administrator.

(b)  Restrictions and Performance Criteria.    The grant, issuance, retention
and/or vesting of each Stock Award may be subject to such performance criteria
(including Qualifying Performance Criteria) and level of achievement versus
these criteria as the Administrator shall determine, which criteria may be based
on financial performance, personal performance evaluations and/or completion of
service by the Awardee. Notwithstanding anything to the contrary herein, the
performance criteria for any Stock Award that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code shall be established by the Administrator based on one or more Qualifying
Performance Criteria selected by the Administrator and specified in writing not
later than ninety (90) days after the commencement of the period of service to
which the performance goals relates, provided that the outcome is substantially
uncertain at that time.

(c)    Rights as a Shareholder.    Unless otherwise provided by the
Administrator, the Awardee shall have the rights equivalent to those of a
shareholder and shall be a shareholder only after Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) to the Awardee. Unless otherwise
provided by the Administrator, an Awardee holding Stock Units shall be entitled
to receive dividend payments as if he or she was an actual shareholder.

6.             Cash Awards.    

                Each Cash Award will confer upon the Awardee the opportunity to
earn a future payment tied to the level of achievement with respect to one or
more performance criteria established for a performance period of not less than
one (1) year.

(a)  Cash Award.  Each Cash Award shall contain provisions regarding (i) the
target and maximum amount payable to the Awardee as a Cash Award, (ii) the
performance criteria and level of achievement versus these criteria which shall
determine the amount of such payment, (iii) the period as to which performance
shall be measured for establishing the amount of any payment, (iv) the timing of
any payment earned by virtue of performance, (v) restrictions on the alienation
or transfer of the Cash Award prior to actual payment, (vi) forfeiture
provisions, and (vii) such further terms and conditions, in each case not
inconsistent with the Plan, as may be determined from time to time by the
Administrator. The maximum amount payable as a Cash Award may be a multiple of
the target amount payable, but the maximum amount payable pursuant to that
portion of a Cash Award granted under this Plan for any fiscal year to any
Awardee that is intended to satisfy the requirements for “performance based
compensation” under Section 162(m) of the Code shall not exceed U.S. $5,000,000.

(b)  Performance Criteria.  The Administrator shall establish the performance
criteria and level of achievement versus these criteria which shall determine
the target and the minimum and maximum amount payable under a Cash Award, which
criteria may be based on financial performance and/or personal performance
evaluations. The Administrator may specify the percentage of the target Cash
Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Notwithstanding anything to the
contrary herein, the performance criteria for any portion of a Cash Award that
is intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code shall be a measure established by the
Administrator based on one or more Qualifying Performance Criteria selected by
the Administrator and specified in writing not later than 90 days after the
commencement of the period of service to which the performance goals relates,
provided that the outcome is substantially uncertain at that time.

(c)  Timing and Form of Payment.  The Administrator shall determine the timing
of payment of any Cash Award. The Administrator may provide for or, subject to
such terms and conditions as the Administrator may specify, may permit an
Awardee to elect for the payment of any Cash Award to be deferred to a specified
date or event. The Administrator may specify the form of payment of Cash Awards,
which may be cash or other property, or may provide for an Awardee to have the
option for his or her Cash Award, or such portion thereof as the Administrator
may specify, to be paid in whole or in part in cash or other property.

(d)  Termination of Employment.  The Administrator shall have the discretion to
determine the effect a Termination of Employment due to (i) disability,
(ii) death or (iii) otherwise shall have on any Cash Award.

7.             Other Provisions Applicable to Awards.    

(a)  Non-Transferability of Awards.  Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by beneficiary designation,
will or by the laws of descent or distribution.  Notwithstanding the above and
subject to Article II, Section 3(d), the Administrator may in its discretion
make an Award transferable to an Awardee's family member or to such other
persons or entities as it deems appropriate; provided however that the Company
shall not implement a program whereby outstanding Options or Stock Awards are
transferred or exchanged for consideration, except as the Administrator may
otherwise determine to do in its sole discretion on an individual by individual
Awardee basis in connection with employment or severance arrangements or in a
manner permitted under the rules applicable to the Form S-8 registration
statement (as now or hereafter in effect, or to any successor form).  If the
Administrator makes an Award transferable, either at the time of grant or
thereafter, such Award shall contain such additional terms and conditions as the
Administrator deems appropriate, and any transferee shall be deemed to be bound
by such terms upon acceptance of such transfer.

(b)  Qualifying Performance Criteria.  For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit, Affiliate or
business segment, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years' results or to
a designated comparison group, in each case as specified by the Committee in the
Award: (i) cash flow; (ii) earnings (including gross margin, earnings before
interest and taxes, earnings before taxes, and net earnings); (iii) earnings per
share; (iv) growth in earnings or earnings per share; (v) stock price;
(vi) return on equity or average shareholders' equity; (vii) total shareholder
return; (viii) return on capital; (ix) return on assets or net assets;
(x) return on investment; (xi) revenue; (xii) income or net income;
(xiii) operating income or net operating income; (xiv) operating profit or net
operating profit; (xv) operating margin; (xvi) return on operating revenue;
(xvii) market share; (xviii) contract awards or backlog; (xix) overhead or other
expense reduction; (xx) growth in shareholder value relative to the moving
average of the S&P 500 Index or a peer group index; (xxi) credit rating;
(xxii) strategic plan development and implementation (including individual
performance objectives that relate to achievement of the Company's or any
business unit's strategic plan); (xxiii) improvement in workforce diversity, and
(xxiv) any other similar criteria. The Committee may appropriately adjust any
evaluation of performance under a Qualifying Performance Criteria to exclude any
of the following events that occurs during a performance period: (A) asset
write-downs; (B) litigation or claim judgments or settlements; (C) the effect of
changes in tax law, accounting principles or other such laws or provisions
affecting reported results; (D) accruals for reorganization and restructuring
programs; and (E) any gains or losses classified as "extraordinary" or as
discontinued operations in the Company's financial statements.

                (c) Certification.   Prior to the payment of any compensation
under an Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Committee shall certify the extent to which any
Qualifying Performance Criteria and any other material terms under such Award
have been satisfied (other than in cases where such relate solely to the
increase in the value of the Common Stock).

                (d) Discretionary Adjustments Pursuant to Section 162(m).
Notwithstanding satisfaction of any completion of any Qualifying Performance
Criteria, to the extent specified at the time of grant of an Award to “covered
employees” within the meaning of Section 162(m) of the Code, the number of
Shares, Options or other benefits granted, issued, retainable and/or vested
under an Award on account of satisfaction of such Qualifying Performance
Criteria may be reduced by the Committee on the basis of such further
considerations as the Committee in its sole discretion shall determine.